DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 3.	This action is responsive to Applicant’s amendment and response dated March 12, 2021 in responding to the Office Action of January 06, 2021 provided in the rejection of all previous pending claims 1, 3-9, and 11-16.
Claims 1 and 9 have been amended.
Claims 3 and 11 have been cancelled.
No claims have been newly added.
Thus, claims 1, 4-9, and 12-16 are pending for examination.

Allowable Subject Matter
4.	Claims 1, 4-9, and 12-16 are allowed, which re-number as 1-12.
5.	The following is an Examiner’s statement of reasons for allowance: 

The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

7.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
TSUCHIDA et al. (US 2016/0004757 A1) disclose a data management method employing the results of an analysis of data stored in a storage unit of a computer provided with a processor and a storage unit, wherein the computer generates an analysis data set by selecting data stored in the storage unit, subjects the analysis data set to prescribed data mining, extracts a model from the analysis data set, converts the model into a relational table, and associates the relational table with a dimension table and a history table that have been stored in advance in the storage unit.

Mineno (US 2008/0281849 A1) discloses when collecting and integrating data present in separately managed information sources, data are collected from the information sources through a physical model of the information sources.  Integration is executed by a process of converting a data configuration (mapping) into a logical model predefined for each utilization-side application and a process of converting and conforming values (cleansing); and the result thereof is provided as a view (logical model) for each application to the utilization-side application. 

Scumniotales et al. (US 20040236655 A1) disclose methods and systems for managing multi-dimensional data and, in particular, to methods and systems for creating, maintaining, and analyzing portfolios of multi-dimensional data, such as project, asset, and product investments, using an object-oriented paradigm.

Knight (US 7333866 B2) discloses generally relates to, among other things, the gathering, storing, cross referencing, and intelligent analysis of information associated with the production (i.e., assembly, build, integration, test, etc.) of high technology items, more particularly, to a computer implemented management domain, and attendant methodology, for advanced technology system integration. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MARINA LEE/Primary Examiner, Art Unit 2192